Title: To George Washington from Colonel Return Jonathan Meigs, 26 May 1780
From: Meigs, Return Jonathan
To: Washington, George



Sir
Hutts [Jockey Hollow, N.J.] 26th May 1780

Yesterday morning a letter without Signature was found in the Rear of this Brigade with complaints of want of provisions, and intimations that if matter was not redress’d immediately, the troops would march into the Country—Roll Call was attended as usual without any appearance of disturbance, at which time I mention’d the letter and caution’d the Officers to exert themselves in case any mutinous conduct should be discover’d—Within half an hour after this conversation, the Officers and men having return’d to the Hutts, Was alarm’d with the beating of Drums & information that the two Regiments on the left were under Arms and marching towards the right wing, which they I believe expected would Join them: But if they had a design were preventd by the exertions of the Officers from Assembling—the two Regiments were dispersed without much difficulty: But as I could not from the temper that appear’d in the other Regiments depend upon them in case of further disorder, thought it not best to risque a refusal of their Assistance, I sent to Colo. Stewart requesting him to Assemble his Brigade—Several of the men who appear’d to be the principals are confin’d, every thing is quiet & I have not the least apprehension of any further difficulty—Mr Gamble or the Brigade Commissary are doub[t]less to blame—this Brigade is now ten days deficient in Meat, notwithstanding my efforts to have them supply’d—there cannot possibly be a case where mutiny can be admitted: But that this Brigade has been worse served With provisions than any other in the Army will I believe appear by Mr Gambles

Books—I am with every Sentiment of respect Your Exellencys Obedt servant

R.J. Meigs Colonel Com’dt 1st Connt Brigade

